Citation Nr: 9901986	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a May 1995 RO decision which denied the 
veterans claims for service connection for heart and back 
disorders.  

The Board notes that a previously denied claim for service 
connection may not be reopened in the absence of new and 
material evidence.  In the instant case, service connection 
for a back disorder was denied by the Board in October 1987.  
As such, the ROs May 1995 decision should have initially 
addressed whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
back disorder.  See Evans v. Brown, 9 Vet. App. 273 (1996); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
Board has restyled the issue.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has heart and back disorders, 
both of which are attributable to service.  Specifically, he 
contends that he injured his back during service while 
lifting a heavy block of ice and while performing parachuting 
exercises.  As for his heart disorder, he said, such became 
manifest during his period of active service.





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
a well-grounded claim for service connection for a heart 
disorder.  It is also the decision of the Board that the 
veteran has not submitted new and material evidence to reopen 
a claim for service connection for a back disorder. 


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a heart disorder.

2.  The veterans claim for service connection for a back 
disorder was denied by the Board in an October 1987 decision.  
Evidence received, since the October 1987 determination by 
the Board, is cumulative or redundant or, by itself or in 
connection with evidence previously assembled, the evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a heart disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  New and material evidence, to reopen a claim for service 
connection for a back disorder, has not been presented; and 
the 1987 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from July 1950 to July 
1953.

A review of the veterans service medical records reveals 
that when he was examined for induction purposes in July 
1950, his heart and spine were clinically normal.  

In August 1950, the veteran presented for treatment, 
complaining of heart ache.  On physical examination, no heart 
murmurs or irregularities were detected.  

In September 1950, the veteran complained of sudden sharp 
pain in his upper chest (left anterior area), followed by 
palpitations, sweating of the palms of the hands, and 
shortness of breath.  An examination of the heart and lungs 
was negative.  He was hospitalized for observation.  During 
the course of his hospitalization, he reported he first 
noticed his pulse raced and his heart pounded 1 ½ years ago.  
He said there was not a regular interval between his attacks, 
but that they were often brought on by exercise.  He said he 
had dizziness and blurred vision at times but not a loss of 
consciousness.  He related he occasionally had a burning 
feeling in the precordial area and also had profuse sweating.  
The initial impressions were paroxysmal tachycardia and 
neurocirculatory asthenia.  An EKG was within normal limits, 
although it was noted that such a study did not rule out 
coronary artery disease.  He was discharged from the hospital 
after two weeks, and returned to duty.  It was noted that the 
purpose of the admission had been medical observation for 
suspected angina pectoris and paroxysmal tachycardia. 

In October 1950, the veteran complained of back pain.  It was 
noted he had a lumbosacral strain.  Medication, local heat, 
and straps were recommended.

In May 1952, the veteran was admitted to the hospital for 7 
days.  He complained that he had pulled his back muscle while 
lifting 300 pounds of ice.  He also complained of a rapid 
heart beat and fleeting heart pain.  An examination of the 
heart was normal aside from sinus tachycardia.  It was also 
noted that he had severe pain on breathing and could not rest 
on either side of his back.  The diagnosis on hospital 
discharge was a lumbosacral strain due to heavy lifting. 

When the veteran was examined for separation purposes in July 
1953, it was noted he had a history of sinus arrhythmia at 
times, no history of rheumatic fever, and present heart 
examination was negative.  Blood pressure was also normal.  
The spine was normal on objective examination.

There are no pertinent medical records from the 1960s.

In a December 1979 X-ray report, Robert Scherzer, M.D., noted 
the following impressionssignificant disc space narrowing 
at L3-L4, L4-L5, and L5-S1 (with the most significant 
narrowing at the lowest level), and moderate scoliosis.

A May 1981 physicians statement of permanent and total 
disability shows that the veteran had a diskectomy and spinal 
fusion of the lumbar spine. 

A June 1981 examination report, signed by Martin A. Blaker, 
M.D., reflects that the veteran reported that he had low back 
pain for about a year due to degeneration of the disc and 
arthritis.  It was noted he had undergone surgery of the 
spine (spinal fusion) at Holy Redeemer Hospital in July 1980.  
Following an examination, the diagnoses were a congenital 
anomaly of the lumbar spine, status post lumbar laminectomy 
and disc excision with interbody fusion, and chronic 
osteoarthrosis of the cervical spine.  

The veteran was examined for VA compensation purposes in 
September 1981.  He related he had a history of 
hyperventilation syndrome (as a reaction to disc pain) with 
reflex tachycardia.  He also reported that he had a history 
of low back pain for many years, which had become worse 
during the last 4 to 5 years.  He said when the pain became 
really severe he underwent back surgery in 1980.  On 
examination of the cardiovascular system, he had no thrills, 
thrusts, detectable cardiomegaly, or edema.  He had a normal 
sinus rhythm and normal second and third heart signs.  Blood 
pressure was 150/90.  The diagnoses included status post 
lumbar surgery for a herniated nucleus pulposus with 
bilateral sciatic neuropathy and with the left side worse 
than the right side.  Neither tachycardia nor any other heart 
disorder was diagnosed.

In September 1981, the veteran applied for service connection 
for a back disorder.  By an October 1981 RO decision, the 
veterans claim for a back disorder was denied.  (He was 
informed of the adverse decision by a December 1981 letter 
and he did not appeal.)  

In a November 1981 statement, Thomas F. OToole, M.D., 
indicated that the veteran complained of low back pain caused 
by arthritis and degenerative disc problems.  It was noted 
that the veteran had undergone a spinal fusion in July 1980; 
and the veteran commented that such had not helped his back 
condition.  The veteran related he currently had persistent 
back pain with radiation and limitation of motion, among 
other problems.  Dr. OToole recommended that the veteran 
restrict his activities and consider additional surgery in 
the future. 

In a November 1981 letter to Dr. Thomas F. OToole, Ronald J. 
Horvath, M.D., indicated that he had examined the veterans 
back.  Dr. Horvath provided the following clinical 
impression---postoperative status lumbar laminectomy with L4-
L5 interbody fusion. 

In a January 1985 typewritten statement, Pedro Arocho, M.D., 
indicated that he had examined the veteran.  Dr. Arocho noted 
that the veteran suffered from severe degenerative joint 
disease, particularly in the cervical spine.  It was also 
noted that the veteran had a history of vertebral disc 
disease in his lumbar region and his present symptoms were 
consistent with radiculopathy.  Dr. Arocho concluded that the 
veteran had a chronic progressive back disease with both 
degenerative and herniated disc components.  It was noted 
that his earliest X-rays (from 1979) showed his back disease 
was present and advanced.  It was also noted that the veteran 
had a long previous history of arthritis, perhaps 25-30 
years.  (Inspection of Dr. Arochos statement shows that the 
aforementioned 25-30 years is in a different type set.)

In January 1985, the veteran filed an application to reopen 
his claim for service connection for a back disorder.  By a 
March 1985 RO decision, the veterans application was denied; 
he was informed of the adverse decision by an April 1985 
letter; and he appealed to the Board.  

In a February 1986 statement, Thomas F. OToole, M.D. 
indicated that the veteran had recurrent cervical and 
lumbosacral spine degenerative disease.  It was noted that he 
had cervical and lumbar spine problems, which dated back to 
1956.  It was noted that at the present time, the veteran was 
incapacitated and had a poor prognosis. 

In an August 1986 statement, Pedro Arocho, M.D. indicated 
that the veteran had been a patient of his for 2 ½ years.  It 
was noted that the veteran had suffered for many years from 
severe degenerative joint disease, particularly of his 
lumbosacral and cervical spine.  It was also noted he had a 
history of vertebral disc disease in the lumbosacral region 
and presented with symptoms which were consistent with 
radiculopathy.  It was noted that a review of his medical 
records, including X-rays from 1979, showed that his back 
condition dated back to an episode of severe low back strain 
in 1952, while he was in service.  Dr. Arocho also noted that 
a consulting neurologist, Dr. Edward Bass, among other 
consultants, believed that the veterans condition had been 
chronic and progressive, and included both degenerative and 
disease components.  It was noted that his prognosis was poor 
and would ultimately be totally incapacitating.  

During an August 1986 RO hearing, the veteran testified that 
he had not sustained any back trauma prior to service.  
During service, he said, he injured his back while lifting 
300 pounds of ice and was treated for his back symptoms, 
including pain.  He also said he was put on light duty.  He 
related that his separation examination was not very 
thorough.  After service, he said, his back continued to give 
him problems, causing him to lose time from work.  He said he 
first began receiving back treatment in 1956, from Dr. 
OToole, a private physician; however, he noted that Dr. 
OToole only had his treatment records from 1958 onward.  He 
related that his back condition became really bad in 1977 or 
1978.  He said he was told by a surgeon that he had badly 
abused his back and that certain things on his back X-ray 
could be associated with an old back injury sustained during 
service.  

At the August 1986 RO hearing, a statement was submitted 
showing that the veteran received regular treatment from Dr. 
OToole from 1958 to 1986.  

In September 1986, a record, from Dr. OTooles office, was 
sent to the RO and it was noted that the veteran was seen for 
treatment of lumbosacral pain from 1958 to 1986.

In October 1986, the RO confirmed and continued its denial of 
the veterans application to reopen a claim for service 
connection for a back disorder. 

A November 1986 medical record, from the office of Robert 
Martinez, M.D., shows that the veteran presented for 
treatment for an acute exacerbation of his chronic low back 
and neck pain after an automobile accident in November 1984.  
Dr. Martinez noted that he had reviewed the veterans 
military records and that such revealed that the veteran had 
problems with his low back and periodically with his neck, 
since approximately 1950 or 1952.  In 1952, it was noted the 
veteran was admitted to the hospital after injuring his back 
while doing some heavy lifting.  Thereafter, it was noted, he 
injured his back a number of times during active service.  
After his discharge, since 1958, it was noted that the 
veteran had seen a number of physicians for treatment of his 
back problems.  Following an examination, Dr. Martinez 
concluded that the veteran had chronic and severe cervical 
and lumbosacral disease, dating back to at least 1952,when he 
injured himself in the military.  It was opined that the 
veterans current symptoms and disability stemmed from the 
injuries he sustained while in the military. 

By an October 1987 Board decision, the veterans claim for 
service connection for a back disorder was denied on the 
merits.  Evidence received since this decision is summarized 
below.

A record from Holy Redeemer Hospital shows that the veteran 
was admitted to the hospital in July 1980.  He reported a 
history of low back pain since 1979, and said he had back 
pain intermittently since that time.  He also reported a 
questionable back injury at age 19 or 20, while playing ball.  
During the course of the hospitalization, he underwent a 
diskectomy and foraminotomy at L5-S1.  The diagnoses were 
lumbar spondylosis and radiculopathy.  He was discharged from 
the hospital in August 1980.

Collectively, medical records from the office of Pedro 
Arocho, M.D., dated from 1985 to 1993, show that the veteran 
reported a history of tachycardia, tachyarrhythmia, cardiac 
arrhythmia, hypertension, severe osteoarthritis, and 
degenerative joint disease of the spine.  He was variously 
diagnosed as having tachyarrhythmia, hypertension, sinus 
bradycardia, osteoarthritis, degenerative joint disease of 
the spine, low back pain, and herniated disc syndrome.  

Specifically, Dr. Arochos records, dated from September and 
October 1987, reflect that the veteran reported he had a 
history of severe degenerative joint disease of the spine 
with narrowing at L5-S1.  He also said that his degenerative 
joint disease and symptoms had become worse since his 
November 1984 automobile accident.  In the accident, he said, 
he sustained a concussion and a whiplash injury.  Reportedly, 
he was admitted to the hospital and underwent a neurological 
examination which was essentially negative.  He was variously 
assessed as having degenerative joint disease of the spine, 
low back pain, herniated disc syndrome, and a positive 
history of hypertension and arrhythmia.

A November 1987 statement, from Glenn R. Rechtine, M.D., 
shows that the veteran reported a long history of back 
problems, which dated back to his high school football days.  
It was noted that he was hospitalized while he was in Army.  
In 1980, he underwent surgery.  Following an examination, it 
was noted that there was little that could be done to 
ameliorate the veterans back condition.  

An April 1990 X-ray study (signed by Alan J. Cousin, M.D.) 
shows that the veteran had mild degenerative changes 
throughout the lumbar spine, and also had a questionable L5-
L6 intervertebral disc fusion.

In a July 1990 letter to Dr. Pedro Arocho, Richard E. 
Bowerman, M.D., indicated he had examined the veteran in July 
1990.  It was noted that the veteran had a long history of 
paroxysmal atrial fibrillation.  An echocardiogram (performed 
in the past) was essentially unremarkable.  He had not 
undergone a recent stress test.  The veteran had no other 
cardiac symptoms or risk factors with the exception of some 
vague exertional chest discomfort, which occurred in the 
morning; other than that, it was noted that he could perform 
most any activity and really had no restrictions except for 
his chronic back pain.  It was concluded that an examination 
of the veteran was essentially unremarkable from a 
cardiovascular standpoint.  Dr. Bowerman had no other 
specific recommendations for a further cardiac work up.  
However, he noted that if an echocardiogram had not been 
repeated recently, such might be appropriate in the future.  
Additionally, because of vague exertional chest pain, it was 
noted that a Thallium stress test was advisable to rule out 
the possibility of underlying significant obstructive 
coronary disease.  

VA medical records, dated from September to November 1994, 
show that the veteran variously complained of back pain since 
the 1950s, high school, and his teenage years.  He said he 
had increased low back pain in 1951 while working; he said he 
was involved in an motor vehicle accident in 1952; and he 
said he underwent lumbar surgery in 1981.  He also reported a 
history of atrial fibrillation since high school.  Following 
examinations, it was generally noted that he had back pain of 
a longstanding nature, and it was suspected he had central 
spinal stenosis.  

During a May 1995 VA cardiology compensation examination, the 
veteran reported that he had atrial arrhythmia since age 19 
for which he was hospitalized.  (It was noted that there was 
no documentation of atrial fibrillation in his record.)  He 
also related that he developed frequent heart racing and 
rapid tachycardia and had frequent hospital admissions for 
such episodes.  In the 1970s, he said, he was admitted to a 
Philadelphia hospital for treatment of a diagnosed heart 
attack.  The examiner noted that there had been no evidence 
of congestive heart failure or syncopal episodes in the past; 
and he noted that the veteran had a history of hypertension 
(with diastolic blood pressure being above 100) and that a 
previous stress test was positive and caused angina.  The 
examiner summarized that the veteran had a history of 
paroxysmal supraventricular tachycardia of some sort which 
had not been documented; and it was summarized that there was 
possible clinical evidence of angina.  It was also noted that 
the veteran was hypertensive and on medication.  The 
conclusion was that the veteran needed to undergo further 
diagnostic studies, after which a final cardiac diagnosis 
would be made.  

By a May 1995 RO decision, the veterans claims for service 
connection for heart and back disorders were reviewed on the 
merits and denied. 

VA X-ray studies of the lumbosacral spine (performed in 
September 1995) reflected spondylosis.

VA records, dated in January 1996, show that the veteran 
reported that he had a fibrillation attack, which he 
described as an irregular heart rate.  It was concluded that 
he had questionable supraventricular tachycardia and that 
such was to be verified by an event recorder.  Back pain and 
hypertension were other noted assessments.  VA records, dated 
in April 1996, show that the veteran had supraventricular 
tachycardia as documented via an event recorder.

VA records, dated in July and August 1996, show that the 
veteran reported that he had a long history of 
supraventricular tachycardia since the age of 13.  He also 
reported having a history of hypertension and degenerative 
joint disease.  Following examinations, the assessments 
included a long history of supraventricular tachycardia (with 
increasing episodes over the last year) and some symptoms 
which were suggestive of myocardial ischemia. 
 
VA records, dated in September 1996, show that the veteran 
underwent an echocardiogram and a Doppler study.  The 
impression was a normal study and the diagnosis was 
paroxysmal supraventricular tachycardia.  The veteran also 
underwent a stress test.  The impressions included a markedly 
positive exercise ECG test for ischemia; exercise associated 
chest discomfort, typical of angina; normal blood pressure 
response to exercise; and exercise associated premature 
ventricular contractions.  The diagnosis was paroxysmal 
supraventricular tachycardia.
 
A VA progress note, dated in October 1996, shows that the 
veteran reported a history of hypertension.  A VA progress 
note, dated in November 1996, shows that he was assessed as 
having coronary artery disease.  It was also noted that his 
hypertension was stable on a beta blocker.

A December 1996 statement from the Medical Center Brace 
Company shows that the veteran was provided with a custom 
fitted back brace in December 1994.  

The veteran underwent an EKG and stress testing at the VA in 
January 1997 and such studies were normal.  VA records, dated 
from January through August 1997, reflect the veteran 
reported a history of paroxysmal supraventricular tachycardia 
since the age of 13.  The various assessments included 
supraventricular tachycardia, angina pectoris, and coronary 
artery disease.

A November 1997 VA compensation examination report shows that 
the veteran reported having back problems in the military.  
Specifically, he said, he injured his back while lifting a 
block of ice and while performing parachute exercises (during 
active duty) and was treated for a low back strain and pain.  
After sustaining his back injuries, he said, he generally had 
light duty for the remainder of his military career.  After 
his discharge, he said, he tried construction work but was 
unable to do such because of his back problems.  He said his 
back problems worsened in the 1970s and in 1980 he underwent 
surgery (a lumbar laminectomy and fusion).  As for current 
complaints, he said he had central low back pain, among other 
symptoms.  Following an examination, it was concluded that he 
had lumbar spine arthritis with subsequent L4 and L5-S1 
fusion which appeared to be solidly united.  It was noted 
that he had no focal neurologic deficits, but generalized 
deconditioning and stiffness.  It was concluded that there 
were no indications that any event in the military would 
predispose the veteran to posttraumatic degenerative 
arthritis.  Furthermore, it was remarked that the very slow 
onset of the back condition, as he became more advanced in 
age, was consistent with idiopathic osteoarthritis.  It was 
also remarked that there was no indication that his arthritis 
was directly a result of anything that occurred in the 
military.

During an April 1998 RO hearing, the veteran testified that 
prior to service, while he was in high school, he had heart 
problems.  He said he injured his back during service when he 
picked up a heavy ice block.  He said he was hospitalized for 
treatment of his injury.  He related that his symptoms 
included back numbness and pain.  After his hospitalization, 
he said, he was placed on limited duty.  Aside from the 
lifting injury, he said, he injured his back while performing 
parachute exercises and received treatment for such.  
Immediately after his discharge, he said, he received back 
treatment (including medication) from Dr. Mary 
Kissenger/Cursio, for a duration of about 2 years.  He 
related that his symptoms, at that time, included muscle 
spasms and back pain with radiation.  He said he had 
attempted to obtain his medical records from the time period 
immediately following his discharge, but had been 
unsuccessful.  Thereafter, beginning in 1956 and continuing 
through until the 1980s, he said, he was treated for back and 
pulse rate problems by Dr. OToole.  He said he later 
underwent back surgery. 

II.  Legal Analysis

A.  Service Connection for a Heart Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for organic heart disease and hypertension will be presumed 
if manifest to a compensable level within one year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends that he has a heart disorder, including 
tachycardia, and that such is attributable to active service.  
This case presents the threshold question of whether the 
veteran has met his initial burden of submitting evidence to 
show that his claim is well grounded, meaning plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not done so, there is no VA duty to assist 
him in developing the claim, and the claim must be denied.  
For a service connection claim to be well grounded, the 
following three elements must be shown:  1) competent 
evidence of a current disability (a medical diagnosis);  2) 
competent evidence showing incurrence or aggravation of a 
disease or injury in service (medical evidence or, in certain 
circumstances, lay evidence); and  3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board notes that a review of the veterans service 
medical records shows that when he was examined for induction 
purposes in July 1950, his heart was clinically normal.  In 
August 1950, he complained of heart ache, but no heart 
disorder was found.  In September 1950, he was hospitalized 
for about two weeks for observation of complaints of upper 
chest pain and palpitations.  During the course of his 
hospitalization he reported he first noticed that his heart 
raced about 1 ½ years earlier.  On examination, it was noted 
that his EKG was within normal limits.  The initial 
impressions were paroxysmal tachycardia and neurocirculatory 
asthenia.  On discharge from the hospital, it was noted that 
the purpose of the admission was medical observation for 
suspected angina pectoris and paroxysmal tachycardia.  
However, the records from the admission show no chronic heart 
disorder.

In May 1952, the veteran was treated for a heavy lifting 
injury of the back.  During such treatment, the veteran 
reported he had a rapid heart beat and fleeting heart pain.  
On examination, his heart was noted as clinically normal, 
aside from sinus tachycardia.

When the veteran was examined for separation purposes in July 
1953, he gave a history of sinus arrhythmia at times, but his 
heart and blood pressure were normal on objective 
examination.  

In sum, the service medical records show acute and transitory 
episodes of sinus tachycardia (a simple rapid heart rate), 
but the service records do not show hypertension or a chronic 
heart disorder (such as chronic cardiac arrythmia, coronary 
artery disease, etc.).

There is no evidence of a heart disorder or hypertension 
within one year of the veterans separation from service or 
for many years later.  When he was examined for VA 
compensation purposes in 1981, he reported a history of 
reflex tachycardia.  Following an examination, a heart 
disorder was not diagnosed.  The first post-service 
indication of a heart disorder is in the mid 1980s, thirty 
years after his discharge from service.  Specifically, 
private medical records, dated in the mid 1980s, show that he 
was variously diagnosed as having tachyarrhythmia, 
tachycardia, sinus bradycardia, and hypertension.  When he 
was examined in 1990 by Dr. Richard E. Bowerman, it was 
concluded that the cardiovascular examination was essentially 
unremarkable.  More recent medical evidence from the 1990s 
reflects that the veteran has hypertension, paroxysmal 
supraventricular tachycardia, and coronary artery disease.

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  In 
the instant case, there is absolutely no medical evidence on 
file which links the veterans current heart disorder 
(coronary artery disease, etc.) or hypertension with his 
period of active service (including the acute and transitory 
sinus tachycardia in service). 

The veterans written statements and testimony at a RO 
hearing, which variously assert he had a pre-service history 
of heart problems which worsened during active duty, or he 
developed heart problems in service and continues to have 
such, have been noted but such do not constitute competent 
medical evidence of causality, as required for a well-
grounded claim, since, as a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
claimed condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, the mere transcription of his lay 
history, in some of the recent medical records, is not 
competent medical evidence of causality for a well-grounded 
claim.  LeShore v. Brown, 8 Vet.App. 406 (1995).

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a heart disorder, his claim must be denied.  
Grottveit, supra; Grivois, supra.

B.  New and Material Evidence to Reopen a Claim 
for Service Connection for a Back Disorder

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service incurrence for arthritis of the back will 
be presumed if it is manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

In the present case, service connection for a back disorder 
was denied by the Board in October 1987.  The 1987 Board 
decision is final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).

When the Board denied the claim for service connection for a 
back disorder in 1987, it considered the veterans service 
medical records which show that he was treated for back 
problems on two isolated occasions during service (1950-
1953); in October 1950 and May 1952 he was treated for 
episodes of lumbosacral strain.  When he was examined for 
separation purposes, in July 1953, his spine was noted to be 
clinically normal.

In its 1987 decision, the Board considered a record, from the 
office of Dr. Thomas F. OToole, which relates that the 
veteran began receiving regular treatment for lumbosacral 
pain in 1958, several years after service.  Post-service 
medical evidence, dated from the late 1970s and 1980s, was 
also considered.  These records reflect that the veteran 
received treatment (including surgery in 1980) for a low back 
condition which included lumbosacral degenerative joint and 
disc disease. 

The Board, in 1987, considered statements from Dr. Pedro 
Arocho.  In a January 1985 statement, Dr. Arocho opined that 
based on the veterans earliest X-ray study (which was dated 
in 1979), the veteran had a long history of arthritis, 
perhaps 25-30 years in length.  In an August 1986 statement, 
Dr. Arocho opined that a review of the veterans medical 
records reflected that his back condition dated back to an 
episode of a severe low back strain in 1952, while on active 
duty.  The Board considered Dr. Thomas F. OTooles February 
1986 opinion that the veteran had lumbar spine problems, 
which dated back to 1956.  The Board also considered Dr. 
Robert Martinezs November 1986 opinion which dates the 
veterans lumbosacral disease to at least 1952, when he 
injured himself in the military.  

In its 1987 decision, the Board also considered the veterans 
August 1986 RO hearing testimony, which is to the effect that 
he injured his back during service when he lifted 300 pounds 
of ice.    

Evidence received since the October 1987 decision of the 
Board includes private and VA medical records dated in the 
1980s and 1990s.  These records reflect that the veteran 
sometimes reported a history of a pre-service back injury, 
and at other times he related he first injured his back 
during active service when doing some heavy lifting.  The 
additional medical records reflect treatment for a back 
condition many years after service.  The Board finds that the 
aforementioned medical records are cumulative, not new, as 
they merely again demonstrate the presence of a back 
disability years after his separation from service.  Such 
records are also not material, as they do not link the 
current back disability with service.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  

Additional evidence also includes a November 1997 VA 
compensation examination report which reflects the opinion 
that there was no evidence that the veterans back disability 
was a direct result of any event that transpired during his 
military service.  The Board concludes that the 1997 opinion 
is new as such had not been previously considered.  The 
opinion is not, however, material; since, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Such an 
opinion is not material as it does not link the veterans 
current back disability with service; rather, it tends to 
show that it is unrelated to military service.  Cox, supra.  

Since the 1987 Board decision, the veteran has again 
testified (at an April 1998 RO hearing) that he has a back 
disorder which was incurred during military service.  His 
assertions are not new as they are duplicative of his 
statements which were of record at the time of the prior 
final denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, his lay 
assertions as to medical causality are not competent evidence 
nor material evidence to reopen the previously denied claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board concludes that new and material evidence has not 
been submitted since the October 1987 decision which denied 
service connection for a back disorder.  Thus, the claim has 
not been reopened, and the October 1987 Board decision 
remains final.


ORDER


Service connection for a heart disorder is denied.

An application to reopen a claim for service connection for a 
back disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
